IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 362 EAL 2020
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
KEVIN ROBINSON,                              :
                                             :
                    Petitioner               :


                                     ORDER



PER CURIAM

      AND NOW, this 30th day of March, 2021, the Application to Withdraw as Counsel

is GRANTED, and the Petition for Allowance of Appeal is DENIED.